DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  RAMZI AKEL and CATERINA AKEL,
                            Appellants,

                                      v.

             CHARLES SCARDINA, CHERYL SCARDINA,
           ANGELO SCARDINA and ELISABETH SCARDINA,
                          Appellees.

                               No. 4D20-1561

                               [April 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case Nos. 502014CA004618
and 502014CA005592.

  Steven M. Katzman and Helaina Bardunias of Katzman, Wasserman,
Bennardini & Rubinstein, P.A., Boca Raton, for appellants.

   Isaac J. Mitrani, Pamela A. Chamberlin and Daniel S. Bitran of Mitrani,
Rynor, Adamsky & Toland, P.A., Miami Beach, for appellees Charles
Scardina and Cheryl Scardina.

  Gerald F. Richman of Fisher Potter Hodas, PLLC, West Palm Beach, for
appellees Angelo Scardina and Elisabeth Scardina.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                           *          *           *

    Not final until disposition of timely filed motion for rehearing.